Citation Nr: 1426677	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  13-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a sleep disability, to include sleep apnea, and to include as due to undiagnosed illness or a medically unexplained multi-symptom illness, is denied.

2.  Entitlement to service connection for headaches, to include as due to undiagnosed illness or a medically unexplained multi-symptom illness, is denied.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from September 1988 to February 1989 and on active duty from January 1990 to December 1994.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Louis, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran also initiated an appeal with respect to the issue of entitlement to a rating in excess of 20 percent for his service-connected left knee disability, but the rating for that disability was increased to 40 percent from the date of receipt of his claim for increase in a July 2011 rating decision.  In his substantive appeal the Veteran indicated that he was satisfied with the July 2011 rating decision granting the increase to 40 percent.  The Board will limit its consideration accordingly.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer at the RO in July 2013.  A transcript of the hearing is associated with the claims file.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  Any sleep disorder present during the period of this claim is not due to an undiagnosed illness and is not related to service.

2.  Any headache disorder present during the period of this claim is not due to an undiagnosed illness and is not related to service

CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disability, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.317 (2013).

2.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in July 2010, prior to the initial adjudication of the claims.  

The record also reflects that the Veteran's service personnel records and all available post-service medical evidence identified by the Veteran have been obtained.  

The Board acknowledges that no VA examinations were performed and no VA medical opinions were obtained in response to the claims being decided herein.  The Veteran failed to report to examinations scheduled for November 2013 in connection with the claims of service connection for sleep disability and headaches and did not offer an explanation for his failure to report.  In addition he has not requested that the examinations be rescheduled.  When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  The duty to assist is not a one-way street, and the Veteran has not fulfilled his duty to report for examination.  38 C.F.R. § 3.655; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Due to the Veteran's failure to cooperate, the Board will decide the claims without the benefit of VA examinations addressing the claims.

The Veteran has not identified any other outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to these claims.

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2016.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Sleep Disorder

In July 2010, the Veteran submitted a claim for service connection for a sleep disorder he contended began while he was serving on active duty.

Service treatment records are negative for evidence of a sleep disorder.

According to a March 2011 VA treatment note, the Veteran reported difficulty falling asleep and staying asleep, with about three hours of sleep per night.  The Veteran noted that he was under a lot of stress, was depressed from stress, and had nightmares.  The Veteran received medication due to presentation of depressive symptoms with insomnia.  In May 2011, the Veteran reported symptoms of insomnia and daytime drowsiness that responded well to medication.

In July 2010, the Veteran noted that he had a sleep disorder from the Gulf War due to stressful living conditions and being afraid to sleep at night.  He reported that the sleep pattern he developed in service continued to the present.

In a March 2011 notice of disagreement, the Veteran noted that he was unable to sleep more than two hours per night and was exposed to explosions throughout the night on active duty, which limited his sleep.

In a July 2013 Decision Review Officer (DRO) hearing at the RO, the Veteran reported a shortage of breath while sleeping that prevents him from any further sleep at night.  He stated that sleep apnea "became a habit that I can't control," and that he was never treated for sleep apnea because he was previously unaware that it was a disorder.  The Veteran stated he did not use a CPAP machine and was not prescribed any medication for sleep apnea.

As discussed above, the record reflects that after the July 2013 DRO hearing, a VA Gulf War examination was scheduled but the Veteran failed to appear without good cause.  

After careful review of the record, the Board finds that the preponderance of the evidence is against the claim.  

The Board notes that the Veteran is competent to report symptoms of a sleep disorder, including nightmares, insomnia, daytime drowsiness, and shortage of breath while sleeping.  However, he is not competent to provide an opinion concerning the etiology of his sleep problems.  In this case, there is some indication in the medical evidence that his sleep problems are associated with depression; however, there is no medical evidence actually showing that a sleep disorder has been diagnosed.  Moreover, there is no medical evidence showing that his reported sleep problems are due to an undiagnosed illness or a medically unexplained multi-symptom illness.  In essence, due to the Veteran's failure to cooperate, this claim must be denied because of the absence of competent evidence linking his sleep problems to a disease, injury or event in service; an undiagnosed illness; or a medically unexplained multi-symptom illness.

Headaches

The Veteran contends that his headaches also began while he was serving on active duty.

The Veteran's service treatment records are negative for evidence of headaches.

In a March 2011 statement, the Veteran reported problems with unexplained headaches.  In July 2010, the Veteran noted that his unexplained headaches come and go several times a week.

In a July 2013 DRO hearing at the RO, the Veteran testified that he began having "unbearable" headaches while serving in Saudi Arabia.  The Veteran noted that he sought medical treatment for headaches while stationed in Saudi Arabia and was given medication.  The Veteran reported that he had severe headaches about two to three times in service and still has headaches about two to three times per day.  The Veteran also reported receiving medication from a VA Medical Center for headaches around 2012. 

As discussed above, the record reflects that after the DRO hearing, a VA Gulf War examination was scheduled but the Veteran failed to appear without good cause.  

VA Medical Center treatment records reflect treatment up to June 2011, with no complaints or treatment for headaches.

The Board finds that service connection for headaches is not warranted because the preponderance of the evidence is against the claim.  In this regard the Board notes that the Veteran's service treatment records and VA treatment records provide no corroborating evidence of the presence of headaches, though the Veteran received medical treatment during that time.  Although the Veteran is competent to report experiencing headaches and may sincerely believe that his claimed disability is related to military service, he is not competent to provide an opinion concerning the etiology of his headaches.  In essence, due to the Veteran's failure to cooperate, this claim also must be denied because of the absence of competent evidence linking the Veteran's claimed headaches to a disease, injury or event in service; an undiagnosed illness; or a medically unexplained multi-symptom illness.

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a sleep disability, to include sleep apnea and to include as due to an undiagnosed illness or a medically unexplained multi-symptom illness, is denied.

Service connection for headaches, to include as due to an undiagnosed illness or a medically unexplained multi-symptom illness, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


